C. A. 5th Cir. Certiorari granted limited to the following questions: “1. Whether a jury finding that a constitutional violation incurred by use of excessive force in an arrest' necessarily precludes a finding of qualified immunity, so as to make such dual findings irreconcilable? 2. Whether a reviewing court may reconcile apparent inconsistencies in special jury verdicts despite possible defects in special interrogatories submitted, by determining whether, upon review of the entire record, the verdict as a whole was reasonable and supported by the evidence?” Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, February 25, 1999. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, March 24, 1999. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 12, 1999. This Court’s Rule 29.2 does not apply.